                                   COUNTY OF SUFFOLK




                                           STEVE BELLONE
                                      SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                            DEPARTMENT OF LAW
COUNTY ATTORNEY




October 28, 2020

Hon. Peggy Kuo, U.S.M.J.
United States Federal Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Newkirk v. County of Suffolk, et al.
    Docket No. CV 17-2960 (MKB)(PK)

Dear Judge Kuo:

The defendants submit this joint status report on behalf of all parties to respectfully advise the
Court that all discovery in the above referenced matter is complete. As per the Court’s revised
scheduling order, any party seeking to initiate the summary judgement process will do so by
November 9, 2020 and the parties will submit a proposed Joint Pre-Trial Order to the Court by
December 13, 2020.

We thank the Court for its consideration of this submission.

Respectfully submitted,

Dennis M. Cohen
County Attorney

By: /s/ Brian C. Mitchell
   Brian C. Mitchell
   Assistant County Attorney

CC: all parties (via ECF)
